DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the first antipsychotic agent is recited in claim 1 as an immediate release formulation, therefore, it is not clear why a release controlling layer would be applied to said formulation. Rate control polymer layers are used  to modify the release rate of the formulation.  Clarification is requested. 
	Regarding claim 3, the claim recites the “modified release composition provides administration once before bedtime every 24 hours”. It is unclear what structural limitation would “provide administration” of the composition.  It is unclear if Applicant is including method step limitations in the composition claim.  The recitation of method 
Regarding claim 16, the claim recites “the immediate release formulation and the delayed release formulating are filled into the carrier”. It is unclear how the formulations can be filled into a carrier.  Each portion of the modified release pharmaceutical  composition comprises a carrier. It is unclear if each “portion” is considered a particle or granule and are admixed with a carrier.  Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 17-19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639). 
Gupta discloses a dosage form comprising an active ingredient as modified release and an active ingredient as immediate release.  The modified release active ingredients is selected from high dose, low solubility active ingredients or low dose, low solubility active ingredients or low dose, high solubility active ingredients and the immediate release active ingredient is selected from low dose active ingredients (abstract). 
	The modified release is defined to include delayed release (page 5). 

	High dose, low solubility active ingredients is in the form of a modified release. Examples of suitable agents include anti-psychotics (page 12). 
	The recitation of “wherein after exposure of the modified release composition to an aqueous solution, the release of the first antipsychotic agent coordinated with the second antipsychotic agent so as to permit the time to reach the maximum blood concentration or release rate produced by the modified release composition to accord with the Chrono therapeutic regime of the patient” is regarded as a contingent limitation. Applicant’s attention is directed to MPEP 2111.04. Since Gupta discloses a modified release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
	The inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release (page 4). 
Regarding claim 3, while the formulation can be administered in a single administration (page 5-6), however, the recitation of “wherein the modified release composition provides administration once before bedtime every 24 hours” is regarded as a method step and not given patentable weight in a composition claim. 
Regarding claims 4-8, the limitations of the instant claims are regarded as a contingent limitations. Applicant’s attention is directed to MPEP 2111.04. Since Gupta 
Regarding claim 9, it is noted that claim 1 is drawn to a product, therefore, the intended use of treating mental disorders including schizophrenia and bipolar disorder are not given patentable weight. It is additionally noted that antipsychotic agents are disclosed as suitable agent to be used in the formulation. 
Regarding claim 10, examples of the low dose agent for immediate release include clozapine (page 8). 
Regarding claim 16, inner portions of the dosage form can comprise diluents, binders, lubricants, surfactants, and disintegrants. 
Regarding claim 17, the dosage form can be any formulation such as a tablet or capsule that contains an amount sufficient to achieve a therapeutic effect with a single administration (pages 5-6). 
Regarding claims 18 and 20, as noted above, the dosage form can be in the form of a tablet. Since the tablet is not disclosed to be coated, it is presumed that the disclosed tablet is a standard tablet.
Regarding claim 19, examples disclose the active agent is formulated as granules. 
Regarding claim 21, as noted above, the inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release (page 4).  It is the position of the Examiner that the outer portion serves to encapsulate the inner portion. 

While Gupta does not exemplify a formulation comprising antipsychotic agents as the active ingredients, they are disclosed as suitable alternatives to those exemplified.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected any of the disclosed alternatives of sutable active agents with the expectation that the formulation would be effective for its intended purpose. 

Claims 1, 3-10, 17-19, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) in view of Daller (Antipsychotic Medications, dated June 21, 2017). 
The teachings of Gupta are discussed above. 
While Gupta discloses administration of the formulation once a day, he does not disclose administration of the formulation once before bedtime every 24 hours. 
Regarding claim 23, Daller discloses antipsychotics, including those to treat schizophrenia, can be taken once a day and in order to reduce daytime side effects, such as sleepiness, some medications can be taken at bedtime (dosage and side effects). 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have taken the formulation of Gupta once a day in order to reduce daytime side effects as disclosed by Daller. 

Claims 1, 3-15, 17-19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) in view of Leucht et al. (Dose . 
The teachings of Gupta are discussed above. 
While Gupta discloses anti-psychotics and specifically clozapine, he does not disclose the SDA’s recited in claim 12. 
Regarding claims 11-14, Leucht discloses a comparison of anti-psychotic drugs including clozapine,  paliperidone, risperidone, ziprasidone, and lurasidone (table 2). 
Regarding claim 15, Leucht discloses different agents require different dosing  amounts, therefore the skilled artisan would be able to determine the optimal dosing amount in order to obtain optimal therapeutic effects with minimal side effects. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included any anti-psychotic agents disclosed since they are regarded as functional equivalents and with varying dosing equivalence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615